Citation Nr: 0009042	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for Raynaud's 
phenomenon, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1975.  

This appeal arises from a September 1995 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied an increased 
evaluation for Raynaud's phenomenon.  

In March 1998, the Board of Veterans' Appeals (Board) 
remanded the instant claim in an effort to schedule a Travel 
Board hearing.  In May 1998, the veteran's claim was 
transferred from the St. Petersburg, Florida RO to the 
Houston, Texas RO because the veteran relocated his residence 
to the West Indies.  


REMAND

In accordance with the Board's March 1998 remand order, a 
Travel Board hearing was scheduled at the RO for December 15, 
1999.  Had the veteran appeared for that hearing, the 
undersigned would have presided over the hearing.  However, 
the veteran did not appear.  Subsequent to the return of this 
case to the Board, correspondence was forwarded to the Board, 
showing that the veteran had requested postponement and 
rescheduling of the Travel Board hearing.  This 
correspondence from the veteran was dated November 27, 1999, 
and was received at the RO on December 8, 1999, one week 
prior to the scheduled hearing.  Included in the veteran's 
correspondence was an explanation of the reasons for his 
request for postponement and rescheduling.  These reasons 
included the inability to make appropriate travel 
arrangements, and the cost thereof, for travel to the Houston 
RO from his home in the West Indies.  

Upon review of this correspondence, the Board concludes that 
the veteran's request meets the requirements for a timely 
request for postponement and rescheduling of a Travel Board 
hearing, supported by adequate good cause.  38 C.F.R. 
§ 20.704(c) (1999).  The Board grants the veteran's request.  
In so doing, the Board acknowledges that the request was 
received at the RO only one week prior to the scheduled 
hearing date.  However, in light of the November 27, 1999, 
date of the correspondence itself and the date of the RO's 
hearing notification letter, and in consideration of possible 
delays due to international mail delivery, the Board is 
satisfied that the veteran in good faith attempted to timely 
notify the RO of his request.  The Board is also satisfied 
that the veteran's explanation provides ample good cause for 
granting of the requested postponement and rescheduling.  
Therefore, another Travel Board hearing must be scheduled.  
38 C.F.R. §§ 20.700, 20.704 (1999).  

The Board also notes the following with regard to the 
veteran's request.  First, it appears that the veteran may be 
under the belief that he must appear for a hearing before the 
Board in order to have his appeal considered and ruled upon.  
The Board emphasizes that this is not the case.  The veteran 
is not required to appear for a personal hearing before the 
Board, but has a right to do so if he so desires.  If he does 
elect a hearing, the opportunity for such a hearing must and 
will be afforded him.  However, whether or not the veteran 
elects to appear for a personal hearing, the Board has a 
legal obligation to consider the veteran's appeal and enter a 
decision based on all of the facts of record in accordance 
with applicable law and regulation, and the Board will do so.  

Secondly, it appears from the veteran's correspondence that 
it might be less of a hardship for him to appear for a Travel 
Board hearing at an available VA location other than the 
Houston RO, perhaps such as the St. Petersburg, Florida, RO.  
If suitable arrangements can be made, consideration should be 
given to the possibility of transferring the veteran's case 
to another location for purposes of the scheduling of a 
Travel Board hearing.

Accordingly, the case is remanded to the RO for further 
action as follows:

1. The RO should schedule the 
veteran for a Travel Board 
hearing at the next available 
hearing date at the Houston RO.  
In the written notification to 
the veteran of the hearing date, 
the veteran's attention should be 
directed to the Board's 
discussion in the paragraphs 
above concerning whether or not a 
personal hearing is a requirement 
of the appellate process, and the 
possibility of arranging a 
hearing appearance at an 
alternative VA RO.  The veteran 
should also be invited to respond 
as soon as practicable in the 
event that he wishes to explore 
any alternative other than to 
appear at the specified time and 
place as noted in the RO's 
notification letter.

2.  If such a response is received 
from the veteran, the RO should 
give it appropriate consideration 
and make reasonable arrangements 
to the extent they are feasible 
and consistent with the concerns 
noted in this remand.  If no 
response is received, appropriate 
action should be taken with 
regard to the Travel Board 
hearing which is scheduled in 
accordance with the RO's hearing 
notification letter.  

Thereafter, the case should be returned to the Board in 
accordance with the customary procedures following the 
conduct of a Travel Board hearing or the opportunity for such 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




